             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
 

    ROBERT ANDERSON,

                  Plaintiff,
             v.                            Case No. 18-11291
                                           Hon. Terrence G. Berg
    CLINTON TOWNSHIP
    POLICE DEPARTMENT, et
    al.,

                  Defendants.

    ORDER ADOPTING REPORT AND RECOMMENDATION
                     (DKT. 28)

       This matter is before the Court on Magistrate Judge Stepha-

nie Dawkins Davis’ September 12, 2018 Report and Recommenda-

tion (Dkt. 28), recommending that Defendant’s Motion to Set Aside

Entry of Default (Dkt. 21) be GRANTED, Defendants’ Motion to

Dismiss (Dkt. 21) be DENIED as premature, Defendant’s request

for a surety bond be DENIED, and that Plaintiff be given an addi-

tional 20 days to effectuate proper service.




                                  1
 
     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. Either party may serve and file written objec-

tions “[w]ithin fourteen days after being served with a copy” of a

report and recommendation. 28 U.S.C. § 636(b)(1). The district

court will make a “de novo determination of those portions of the

report . . . to which objection is made.” Id. Where, as here, neither

party objects to the report, the district court is not obligated to in-

dependently review the record. See Thomas v. Arn, 474 U.S. 140,

149–52 (1985). The Court therefore accepts the Magistrate’s Report

and Recommendation of September 12, 2018 as this Court’s find-

ings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge

Davis’ Report and Recommendation of September 12, 2018 is AC-

CEPTED and ADOPTED. It is FURTHER ORDERED that De-

fendant’s Motion to Set Aside Entry of Default is GRANTED, De-

fendants’ Motion to Dismiss is DENIED as premature, Defendant’s

request for a surety bond is DENIED. Plaintiff shall have 20 days




                                  2
 
from the date of entry of this order to effectuate service upon De-

fendant pursuant to Fed. R. Civ. P. 4(e).

        SO ORDERED.

    Dated: October 29,       s/Terrence G. Berg
    2018                     TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                         Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on October
    29, 2018.
                             s/A. Chubb
                             Case Manager

 




                                    3
 
